Citation Nr: 0428844	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In June 1996, the veteran filed a formal claim for service 
connection for PTSD.  In a January 1999 rating action, the RO 
denied the veteran's claim.  The veteran perfected his appeal 
to the Board.  In an April 2003 decision, the Board denied 
the veteran's claim on the basis that there was no acceptable 
medical diagnosis of PTSD.  The veteran, in turn, appealed 
the Board's decision to United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court).  

In January 2004, the parties filed a joint motion for remand, 
and the Court granted the motion, vacated the Board's April 
2003 decision, and remanded the case to the Board for 
additional proceedings.  The case has now been returned to 
the Board for compliance with the directives of the joint 
motion.

In the joint motion for remand, the parties determined that 
the Board in the April 2003 decision failed to adequately 
inform the veteran of the notice requirements of the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)) (2003).  Specifically, the 
parties found that the Board did not fulfill the amended 
section of 38 U.S.C.A. § 5103(a), (d)(1) as set forth in 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Court in 
Charles held that VA is required to notify an appellant of 
the information necessary to substantiate his claim and that 
such notice must indicate which portion of any such 
information or evidence is to be provided by the appellant 
and which portion must be provided by VA.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA.  The RO should 
ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  This includes notifying the veteran 
(1) of the information and evidence not of 
record that is necessary to substantiate the 
claim, (2) of the information and evidence that 
VA will seek to provide, and (3) of the 
information and evidence that the veteran is 
expected to provide.  The veteran should also 
be asked to provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  If additional evidence is provided, the RO 
should readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




